Moore, J.
In this case the jury were instructed by the court, if they “ believed that the consideration of the note sued on, was articles suitable for and necessary for the family, and children, and the separate property of Mrs. Hutchinson, and bought at her request,” they should find a verdict against her; and also, “you should find in your verdict whether the note was given for articles for the use of the family.” The jury in response to this charge, returned the following verdict: “ We, the jury, find for the plaintiff the amount of the note sued on; also, that the articles were for the use of the family.” Under the view of the law taken by the court below, it will be perceived, that the. wife’s separate property may be charged on an account made, or a promissory note executed by her for necessaries for her husband, or other members of the family than himself and children. Whatever difference of opinion there may formerly have been upon this question, the law upon it must now be regarded as settled by this court, against the rule, laid down in the instructions given to the jury in this case. (See Magee v. White, 23 Tex., 180; Brown v. Ector, 19 Tex., 346.) The judgment is reversed and the cause remanded.
Reversed and remanded.